Appellant brought suit to set aside and annul a decree of divorce on the grounds of fraud and for temporary support and suit money. Demurrer to the bill was sustained and appeal was taken from that order. Without stating the numerous allegations of fraud or discussing the law applicable to the points made by the demurrer it is sufficient to say that on the showing made an equity for substantial relief may be shown by appropriate and sufficient evidence.
We do not think therefore the bill of complaint wholly fails to state a cause of action so the demurrer was erroneously sustained. Wertz v. Tampa Electric Co., 78 Fla. 405,83 So. 270; Florida East Coast Ry. v. City of Miami, 80 Fla. 329,86 So. 208; Wells v. Williams, 80 Fla. 498, 86 So. 336. *Page 554 
Reversed for further proceedings.
WEST, C. J., AND ELLIS AND TERRELL, J. J., concur.
  WHITFIELD, P. J., AND STRUM AND BROWN, J. J., concur in the opinion.